ORDER

PER CURIAM.
AND NOW, this 14th day of November, 2003, a Rule having been entered by this Court on September 15, 2003, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Rima Jameel Fahl to show cause why she should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Rima Jameel Fahl is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and she shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.